Citation Nr: 0206716	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  94-32 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a subtotal gastrectomy, vagotomy, 
and pyloroplasty for duodenal ulcer with intestinal blockage.

2.  Entitlement to an evaluation in excess of 10 percent for 
actinic keratosis of the face, head and neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1954 to November 1957 and from October 1960 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In June 1997, the Board remanded the case to afford the 
veteran a hearing.  In February 2001, a hearing was held 
before the undersigned Member of the Board.  In May 2001, the 
case was remanded for records and examination of the veteran.  
The requested development has been completed.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board now proceeds 
with its review of the appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The service-connected postoperative residuals of a 
subtotal gastrectomy, vagotomy, and pyloroplasty for duodenal 
ulcer with intestinal blockage are productive of complaints 
of abdominal pain, heartburn, and episodes after meals, 
lasting about an hour, when the veteran's mouth and lips 
become very numb; he becomes shaky; he has ringing in his 
ears; his words are garbled; and he is unable to function.

3.  The service-connected postoperative residuals of a 
subtotal gastrectomy, vagotomy, and pyloroplasty for duodenal 
ulcer with intestinal blockage are not productive of 
impairment of health manifested by anemia or weight loss.  
There are no recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
There is no periodic vomiting, recurrent hematemesis or 
melena.  There is no diarrhea.  There is no malnutrition.  
There are no confirmed postoperative complications of 
stricture or continuing gastric retention.  

4.  The service-connected actinic keratosis of the face, head 
and neck are manifested by small recurring lesions which 
require treatment approximately once every six months.  There 
is no constant exudation or itching, extensive lesions or 
marked disfigurement.  There is no ulceration, extensive 
exfoliation, crusting, or systemic or nervous manifestation; 
the skin disorder is not exceptionally repugnant.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
postoperative residuals of a subtotal gastrectomy, vagotomy, 
and pyloroplasty for duodenal ulcer with intestinal blockage 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including §§ 4.7, 4.113, 4.114 and Codes 7305, 7308, 7348 
(2001) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).

2.  The criteria for a rating in excess of 10 percent for 
actinic keratosis of the face, head and neck have not been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, including § 4.7 
and Codes 7800, 7806 (2001) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.159 
and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000.  The Veterans Claims 
Assistance Act of 2000 (herein "VCAA") became law while 
this claim was pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2001).  Further, implementing 
regulations have been published.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for amendments not 
applicable here, the provisions of the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

The RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  
Therefore, it would not abridge the appellant's rights under 
VCAA and implementing regulations for the Board to proceed to 
review the appeal.  

Specifically, the veteran's application for higher 
evaluations is complete.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(a)(3)).  The rating decision, 
statement of the case, and supplemental statement of the case 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2001).

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  

The veteran has been examined by VA and a medical opinion 
rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

The appellant has offered testimony in support of his claims 
at hearings in November 1994 and February 2001.  Neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or its 
implementing regulations.  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Rating Criteria.  Service-connected disabilities are rated in 
accordance with a schedule of ratings which are based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  

The Board has considered all the evidence of record.  38 
C.F.R. §§ 4.1, 4.2 (2001).  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Post Operative Residuals of a Subtotal Gastrectomy, Vagotomy, 
and Pyloroplasty for Duodenal Ulcer with Intestinal Blockage.  
A duodenal ulcer was found and surgically treated during the 
veteran's first period of active service.  Service connection 
for a duodenal ulcer was originally granted in May 1958.  The 
veteran re-entered active service and his gastrointestinal 
disorders required further surgery in October 1966, when he 
underwent a vagotomy and pyloroplasty with a Witzel 
gastrostomy.  

For a duodenal ulcer, a 10 percent rating is appropriate 
where the disability is mild; with recurring symptoms once or 
twice yearly.  The next higher rating, 20 percent requires a 
moderate disability with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating requires a moderately severe disability; less 
than severe, but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  The maximum rating under this code is 60 
percent which requires a severe disability; with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. Part 4, Code 7305 
(2001).  

A mild postgastrectomy syndrome having infrequent episodes of 
epigastric distress with characteristic mild circulatory 
symptoms or continuous mild manifestations will be rated as 
20 percent disabling.  A moderate postgastrectomy syndrome 
having less frequent episodes of epigastric disorders, than a 
severe syndrome with characteristic mild circulatory symptoms 
after meals but with diarrhea and weight loss, will be rated 
as 40 percent disabling.  A 60 percent rating is the maximum 
rating assignable under this code and it is for a severe 
postgastrectomy syndrome associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  
38 C.F.R. pt. 4, Code 7308 (2001).  

The current claim was received in April 1992, with the 
veteran claiming that increased disability was manifested by 
VA outpatient treatment on March 3, 1992.  The RO agreed and 
increased the evaluation to 30 percent under Code 7348.  

Residuals of vagotomy with pyloroplasty or 
gastroenterostomy followed by demonstrably confirmative 
postoperative complications of stricture or continuing 
gastric retention will be rated as 40 percent disabling.  
This is the maximum rating under Code 7348.  With 
symptoms and confirmed diagnosis of alkaline gastritis, 
or of confirmed persisting diarrhea, the disability will 
be rated at 30 percent.  A recurrent ulcer with 
incomplete vagotomy will be rated as 20 percent 
disabling.  Note: Rate recurrent ulcer following complete 
vagotomy under diagnostic code 7305, minimum rating 20 
percent; and rate dumping syndrome under diagnostic code 
7308.  38 C.F.R. Part 4, Code 7348 (2001).  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113 (2001).  The evaluation of the same 
disability under various diagnoses is to be avoided.  [T]he 
evaluation of the same manifestation under different 
diagnoses [is] to be avoided.  38 C.F.R. § 4.14 (2001).  
Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2001).  With these factors in 
mind, the Board has considered rating the service-connected 
digestive disability under the various codes for rating 
disorders of the digestive system.  

Background and Analysis.  The current 30 percent rating 
contemplates post surgical residuals of symptoms and 
confirmed diagnosis of alkaline gastritis, or of confirmed 
persisting diarrhea.  A higher rating under Code 7348 would 
require the evidence to show that there is demonstrably 
confirmed postoperative complications of stricture or 
continuing gastric retention.  A 40 percent rating under Code 
7308 would require the evidence to show a moderate 
postgastrectomy syndrome having less frequent episodes of 
epigastric disorders, than a severe syndrome with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  A 60 percent rating under this 
code requires a severe postgastrectomy syndrome associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  A 40 percent rating under Code 7305 
would require the evidence to show a moderately severe 
disability; less than severe, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year; for a 60 percent rating, 
there must be severe disability; with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  With these requirements in mind, the Board has 
reviewed all the clinical records and examination reports to 
see if the service-connected disability approximates the 
manifestations required for a higher rating.  38 C.F.R. § 4.7 
(2001).  

The report of the March 3, 1992, VA outpatient treatment 
shows the veteran complained of developing a deep burning 
pain in his abdomen 10 days earlier.  The assessment was a 
probable abdominal hernia.  A series of upper 
gastrointestinal X-rays studies was done days later and 
revealed a partial gastrectomy with satisfactory functioning 
gastroduodenostomy.  On consultation, later in March 1992, 
the veteran had abscesses in the anterior abdominal wall 
probably secondary to expelling stitches, and a small 
incisional hernia causing no apparent problems.  A note dated 
in April 1992 quoted the veteran as saying he was doing very 
well with no acute problems.  

On the May 1992 VA stomach examination, the veteran reported 
that there was no history of anemia or vomiting.  He 
experienced occasional nausea on over-eating or eating early 
in the morning.  He had no other associated symptoms.  He 
complained of continuing heartburn with burning in the chest, 
at night, approximately 150 times a year.  Sometimes 
medication relieved the symptoms.  If the symptoms were not 
relieved by medication, they could last up to 30 minutes.  He 
also reported a dull, gnawing type ulcer pain in the 
epigastrium.  He also reported burning around the incision 
sites.   He reported loose stools in the morning with 5 to 6 
bowel movements daily.  Diagnoses included gastroesophageal 
reflux disease and dumping syndrome.  

A VA clinical note for a follow up visit in October 1993 
shows there were no acute problems and the veteran was doing 
fine.  The veteran was in no acute distress in April 1994.  
There were no acute problems in October 1994.  

During his November 1994 RO hearing, the veteran testified 
that under eating would bring on something like a low sugar 
attack while over eating made him deathly ill for 2 to 3 
hours.  He reportedly awoke several times a night due to 
heartburn.  He told of a pulling sensation at his incisional 
hernia.  In addition to other information provided, the 
veteran recounted the history of the condition.  He said he 
felt entitled to a higher evaluation because of the condition 
he lived with on a daily basis.  

April 1995 and September 1999 laboratory studies showed red 
blood cells, hemoglobin, and hematocrit to be within normal 
limits.  

On a VA clinical note in March 1998, the veteran's weight was 
155 pounds.  He had no complaints and said he was doing fine.  
He felt good.  He reported that lately, he had been having 
"low sugar" spells for one to one and a half-hours after 
eating.  The assessment was hypoglycemic spells secondary to 
post-gastrectomy syndrome, dumping syndrome.

On follow-up for conditions not at issue here, in October 
1999, the veteran's weight was 166 pounds.  In November 1999, 
it was 164 pounds.  In January 2000, it was 165 pounds.  In 
April 2000, it was 163 pounds.  

A VA clinical note of April 2000, shows the veteran was seen 
for chest congestion, cough, feverish feeling, and production 
of green sputum.  He denied weight loss or gain, abdominal 
pain, changes in bowel habits, and other symptoms.  He was 
described as well developed and well nourished.  Height was 
69 inches and weight was 163 pounds.  Examination of the 
abdomen revealed normal bowel sounds, with no bruits.  It was 
soft and nontender, not distended.  There was no 
hepatosplenomegaly or masses.  

At his February 2001 hearing, the veteran gave sworn 
testimony to the effect that he had acid reflux, symptoms 
with low sugar, severe pain with over-eating and incisional 
pain.  He explained that he ate frequently throughout the day 
and that if he ate a full meal, he had a tendency to over 
eat, which put him in distress for 2 to 4 hours.  He stated 
that over eating caused pain on breathing and in the area of 
his scars.  Bloating caused pain.  He had to stay away from 
certain types of food, including soup.  He spoke of heartburn 
and reflux in the evenings, 2 to 3 times per week.  He 
described it as very, very severe with a very awful burning 
sensation.  The veteran also described attacks after eating: 
his mouth and lips became very numb; he became real shaky; he 
had a ringing in his ears; his words were garbled; and he was 
unable to function.  The attacks lasted about an hour.  The 
veteran also gave a detailed history of his gastrointestinal 
disability.  

On the June 2001 VA examination, the veteran reported that he 
did not have dysphagia, pyrosis, epigastric pain, substernal 
pain, hematemesis or melena. He was not on medication.  He 
reported episodes of "low sugar" after eating.  On 
examination, his weight was 164 pounds.  The abdomen was soft 
and nontender.  The liver and spleen were not palpable.  
There was a paramedial scar extending from the xiphoid to the 
symphysis pubis.  There were multiple suture scars coming in 
and out on either side of the scar, about an inch or two 
away, but there was no protrusion of any mass visible.  There 
was no cough reflex or bowel sounds present in the scar area, 
but bowel sounds were generally present in the abdomen.  The 
diagnosis was status post perforated duodenal ulcer and 
status post partial gastrectomy with vagotomy and jejunal 
bypass.  

The veteran has reported "low sugar" spells after eating.  
An examiner has identified these as a dumping syndrome.  A 
dumping syndrome is a complex reaction probably due to 
excessive rapid emptying of the gastric contents, manifested 
by nausea, weakness, sweating, palpitation, varying degrees 
of syncope, often a sensation of warmth, and sometimes 
diarrhea, occurring after ingestion of food by patients who 
have had partial gastrectomy and gastrojejunostomy.  
Dorland's Illustrated Medical Dictionary, 1519, 25th ed.  The 
"low sugar" spells or dumping syndrome described by the 
veteran would be manifestations consistent with a 20 percent 
rating under Codes 7305 (ulcer) and 7308 (postgastrectomy).  

Under Code 7305, the next higher rating also requires 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  The medical 
reports provide the most probative evidence and show that 
blood findings are normal; there is no anemia.  The medical 
reports also reflect a stable weight.  There is no competent 
medical evidence of the impairment of health required for the 
40 percent or higher ratings.  Further, the veteran has not 
described, and there is no competent medical evidence of, 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  Thus, the 
preponderance of the evidence establishes that the 
manifestations do not approximate the criteria for an 
increased rating under Code 7305.  38 C.F.R. § 4.7.

Similarly, under Code 7308, a 40 percent rating not only 
requires the circulatory symptoms after meals or dumping 
syndrome associated with the 20 percent evaluation, there 
must also be diarrhea and weight loss.  Here, there have been 
no reports of diarrhea and the medical records establish that 
the veteran's weight is stable.  The manifestations do not 
approximate the criteria for an increased rating under Code 
7308.  38 C.F.R. § 4.7.

Turning to Code 7348, the next higher rating, 40 percent, 
requires demonstrably confirmed postoperative complications 
of stricture or continuing gastric retention.  The veteran 
has not reported any such complications.  More significantly, 
the veteran has had numerous follow-up examinations over the 
years since his surgery and none of the medical professionals 
has found any complications of stricture or continuing 
gastric retention.  As there is no competent evidence of 
complications of stricture or continuing gastric retention, 
the preponderance of the evidence establishes that the 
manifestations do not approximate the criteria for an 
increased rating under Code 7348.  38 C.F.R. § 4.7.

The Board has considered the possibility of assigning an 
additional rating for the surgical scar.  Superficial scars 
will be rated as 10 percent disabling where they are poorly 
nourished, with repeated ulceration, or tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Codes 7803, 7804.  
Where these criteria are not met, a noncompensable rating 
must be assigned.  38 C.F.R. § 4.31.  The surgical scar was 
apparently symptomatic at one time; however, symptoms were 
not documented at any time during the current claim and were 
not found on the most recent examination in December 2001.  
There is no competent medical evidence that the scar is 
poorly nourished, with repeated ulceration, or tender and 
painful on objective demonstration.  Thus, the preponderance 
of the evidence is against an additional rating for the scar.

Further, the evidence does not establish the actual presence 
of a hernia in the scar, so a rating based on herniation is 
not appropriate.  38 C.F.R. Part 4, Codes 7339.  In fact, 
there is no basis in the facts presented here for an 
increased or additional rating under any applicable rating 
criteria.  Thus, the claim must be denied.  

Actinic Keratosis of the Face, Head and Neck.  On the report 
of the July 1992 VA skin examination, the veteran stated that 
he had had several surgeries to remove pre-cancerous lesions.  
He had also used Fluoroplex to remove actinic keratoses from 
his face and neck.  The examiner found numerous areas of 
erythema and ulceration, which were to be expected following 
the use of Fluoroplex.  The lesions were distributed on the 
veteran's face, neck, post-auricular areas and anterior neck.  
The examiner specified that there were no nervous 
manifestations.  The diagnosis was actinic keratoses, 
generalized, of the face, neck, and post-auricular areas, 
status post Fluoroplex treatment, which accentuated the 
areas.  

The November 1992 rating decision granted service connection 
for actinic keratoses of the face, head and neck, rated as 10 
percent disabling by analogy to Diagnostic Code 7816, 
psoriasis.  Psoriasis and other skin conditions are rated as 
eczema under Code 7806.  38 C.F.R. § 4.118, Codes 7807 
through 7819.  Since there is no specific rating criteria for 
actinic keratoses, the disability can be rated by analogy to 
a similar disability.  38 C.F.R. § 4.20.  

A noncompensable rating will be assigned where there is 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or a small area.  The current 10 percent 
rating will be assigned where there is exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  The next higher rating, 30 percent requires 
exudation or itching which is constant, extensive lesions or 
marked disfigurement.  The highest rating assignable under 
this code is 50 percent, which requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestation, or being exceptionally repugnant.   38 C.F.R. 
Part 4, Code 7806.

The Board has reviewed the record for evidence of constant 
exudation or itching, extensive lesions, marked 
disfigurement, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or being 
exceptionally repugnant.  

In view of the facial involvement, the Board has also 
considered the possibility of rating the disability as 
disfiguring scars of the head, face or neck.  Disfiguring 
scars of the head, face or neck will be rated as 
noncompensable if slight; 10 percent disabling if moderately 
disfiguring; and 30 percent disabling if severe, especially 
if producing a marked and unsightly deformity of eyelids, 
lips or auricles.  A 50 percent rating will be assigned for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  
38 C.F.R. Part 4, Code 7800.  

The Board has also reviewed the record for evidence of severe 
disfigurement, especially if producing a marked and unsightly 
deformity of eyelids, lips or auricles; or complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  

An April 1993 VA clinical note shows that the veteran had 
actinic keratosis on the forehead and two lesions in the left 
post auricular area.  Cryotherapy was planned.  

In October 1993, spots of actinic keratoses were found on 
each side of the veteran's forehead and 2 in front of the 
right ear.  The nose had erythema and there was seborrheic 
dermatitis on the chest.  The possibility of rosacea was 
considered.  In March 1994, there were 4 to 5 actinic 
keratoses on the veteran's back, face and ears.  The nose had 
telangiectasia.  In September 1994, the veteran's ears had 
actinic keratoses and he had acne rosacea.  

During his November 1994 RO hearing, the veteran testified 
that the skin condition affected his face, ears, neck, arms 
and the back of his hands.  He reported a burning sensation 
if he spent time in the sun.  He reported that sunlight 
caused red blotches to breakout.  The lesions would break 
open if he scratched them.  The lesions reportedly itched.  
He had to use topical medication and take care not to 
scratch.  Cold weather made his skin dry out.  Warm weather 
caused rash and blotches on his arms and hands.  In addition 
to other information, the veteran described his medical 
history and treatment.  

The veteran continued treatment at the VA facility.  In 
February 1995, his face was clear of pustules or actinic 
keratoses.  In September 1995, he had scattered low actinic 
keratoses, with some slightly raised areas over his nose, 
right periauricular area and temple.  There was a slight 
amount of erythema over the nose.  Acne rosacea was well 
controlled.  There was cryotherapy for the actinic keratoses. 

In September 1996, there was mild erythema on the nose.  
There was one small 0.5 millimeter pustule to the right side 
of the nose.  There was a 2 by 3 millimeter raised, scaly 
actinic keratotic lesion on the bridge of the nose and 
several additional small, approximately 1-2 millimeter 
actinic keratotic lesions on the right ear and right 
frontoparietal area.  His back had a 15 by 10 millimeter 
seborrheic keratotic lesion to the lower back, left side.  
Treatment was recommended.  In December 1996, the veteran's 
face was completely clear of actinics.  There was a slight 
pink glow.  There was no evidence of pustules.  There were 
seborrheic keratotic lesions on the back and left scalp.  

In September 1997, there were only a few telangiectatic areas 
over the tip of the nose and one small actinic keratosis on 
the left ear helix.  

The report of an April 1998 dermatology consultation shows 
the veteran had scattered well marginated keratoses about his 
trunk and extremities.  There were poorly marginated 
keratoses on the dorsum of his right hand.  None were seen on 
his face.  There was a well marginated keratosis, 
approximately 6 by 7 millimeter on the left forehead.  There 
was a little erythema at the edge and a little denuded spot 
in the center.  It was not pearly.  There was no induration 
or secondary change.  Diagnoses included actinic keratoses 
and irritated seborrheic keratoses.  

The report of the August 2000 dermatology consultation shows 
that the sites of concern had been treated and were 
clinically clear.  There were some superficial keratoses on 
the dorsal left forearm and right post auricular area.  The 
assessment was actinic keratoses.  

At his February 2001 Board hearing, the veteran gave sworn 
testimony to the effect that he had recurrent keratotic 
lesions which required treatment approximately every six 
months.  The process reportedly burned and was unsightly.  

The report of the December 2001 VA examination shows the 
veteran reported that he had recurring lesions which were 
treated from time to time with freezing.  He reported that he 
currently had lesions on the right side of his forehead and 
both ears and nose.  The lesions were said to be burning and 
pruritic.  The examiner found maculopapular rashes on the 
veteran's forehead which were raised on the skin and red in 
color.  There was no discharge.  The same type of lesion was 
present in both ears and on the nose.  The diagnosis was 
actinic keratoses on the face.

With the rating criteria in mind, the Board has carefully 
considered the descriptions of the service-connected skin 
disorder as provided by both the veteran and the medical 
personnel.  These descriptions, as set forth above, provide a 
preponderance of evidence which establishes that the veteran 
has itching and the involvement of an exposed surface or 
extensive area as contemplated within the criteria for the  
current 10 percent rating.  The need for treatment 
approximately every six months and the recurrent nature of 
the lesions support the current rating, but do not, as 
asserted by the veteran, support a higher evaluation.  The 
preponderance of the evidence shows that the condition does 
not approximate the constant exudation or itching, extensive 
lesions, or marked disfigurement; or ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or being exceptionally repugnant as required 
for a higher rating under Code 7806.  38 C.F.R. § 4.7.  
Similarly, the lesions do not approximate the severe or 
greater disfiguring scars of the head, face or neck for which 
a higher rating could be assigned under Code 7800.  38 C.F.R. 
§ 4.7.  Since both Code 7800 and 7806 rate disfigurement, the 
disability can not rated twice under both codes.  38 C.F.R. 
§ 4.14.  The manifestations do not approximate any applicable 
criteria for a higher or additional rating and the claim must 
be denied.  

Other Criteria and Extraschedular Rating.  For both 
disabilities rated in this decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  The Board finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased rating for the post operative residuals of a 
subtotal gastrectomy, vagotomy, and pyloroplasty for duodenal 
ulcer with intestinal blockage is denied.  

An increased rating for actinic keratosis of the face, head 
and neck is denied. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

